Judgment appealed from affirmed, with costs. In our opinion the contract is not ambiguous and parol evidence as to the intention of the parties was not admissible. The contract did not give the plaintiff and his associates an exclusive agency in the “ Garment Centre Section.” (Schroeder v. Fine, 131 N. Y. Supp. 575 [not officially published]; White Co. v. White Motor Co., 159 App. Div. 716; section 449 of chapter 14 of Restatement of the Law of Agency.) Hagarty, Scudder and Tompkins, JJ., concur; Lazansky, P. J., and Carswell, J., dissent on the ground that parol evidence was admissible to give the circumstances out of which the contract sprang, who drew it, the meaning to attach to some of its terms, and custom, if any, in the trade or business, by way of explaining the ambiguity in the contract, to the end that its true nature may be determined. (Halsted v. Globe Indemnity Co., 258 N. Y. 176, 179; Steinway Bldg. Co., Inc., v. Paxinos, 234 App. Div. 396, 397.)